Citation Nr: 0625718	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for fused distal interphalangeal joint, third finger, 
left hand.

2.  Entitlement to an initial compensable evaluation for 
scars, second and fourth fingers, left hand.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine that granted the veteran's claim of 
entitlement to service connection for (1) fused distal 
interphalangeal joint, third finger, left hand, with an 
evaluation of 10 percent, (2) service connection for scars, 
second and fourth fingers, left hand, with an evaluation of 0 
percent, and (3) bilateral hearing loss with an evaluation of 
0 percent.  The veteran perfected a timely appeal of these 
determinations to the Board.  The matter has since been 
transferred to the RO in Providence, Rhode Island.


FINDINGS OF FACT

1.  There is no evidence that the veteran suffers ankylosis 
of any other fingers than his left third finger, or that 
there is metacarpal resection (more than one-half the bone 
lost) of the veteran's left third finger.

2.  There is no evidence that the veteran's finger functions 
are limited by his left second and fourth finger scars, that 
the veteran's scars are painful on examination, or that there 
has been frequent loss of covering of skin over either scar.

3.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
I hearing loss in the left ear.


CONCLUSIONS OF LAW

A rating in excess of 10 percent for fused distal 
interphalangeal joint, third finger, left hand, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5216-5223, 5226, 5154.  (2005).

A rating in excess of 0 percent for scars, second and fourth 
fingers, left hand, is not warranted.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7803-7805 (2005).

The criteria for an initial rating in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.85, Diagnostic Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
February 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
increased rating, so that VA must specifically provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the law and evidence weigh against the 
veteran's claims for increased evaluations, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for increased evaluations.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file include the 
veteran's service medical records, a VA audiological 
examination, a VA examination of the veteran's fingers, and 
statements by the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II.  Increased Evaluations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set fourth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A.  Fused distal interphalangeal joint, third finger, left 
hand

The veteran argues that he is entitled to a higher initial 
evaluation of his fused distal interphalangeal joint of the 
third finger of his left hand in excess of 10 percent.

The veteran is currently rated under Diagnostic Code 5226 for 
ankylosis of the middle finger.  Under Diagnostic Code 5226, 
an evaluation of 10 percent is the maximum disability rating 
allowed.  38 C.F.R. § 4.71a, Diagnostic Code 5226.

There is no evidence that the veteran suffers ankylosis of 
any other fingers than his left third finger.  Accordingly, a 
higher rating under Diagnostic Codes 5216-5223 is not 
warranted.

There is also no evidence indicating metacarpal resection 
(more than one-half the bone lost) of the veteran's left 
third finger.  On June 2003 VA examination, it did not appear 
as though there was any bone amputated in the finger.  
Accordingly, a higher rating under Diagnostic Code 5154 is 
not warranted.

The veteran currently receives the highest disability rating 
under the law for ankylosis of the middle finger, and his 
finger disability cannot properly be rated under a Diagnostic 
Code with a more favorable disability rating.  Therefore, his 
claim for increased rating for a fused distal interphalangeal 
joint of the third finger of his left hand must be denied.

B.  Scars, second and fourth fingers, left hand

The veteran also argues that he is entitled to an evaluation 
in excess of 0 percent for scars of his left second and 
fourth fingers.

The veteran is currently rated under Diagnostic Code 7805 for 
scars, other.  Under Diagnostic Code 7805, scars are rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

There is no evidence that the veteran's finger functions are 
limited by his second and fourth finger scars.  On June 2003 
VA examination of the fingers of his left hand, the veteran 
was diagnosed as having no limitations in function.  His left 
second finger was found to have a 2 cm pink, flat, flushed, 
well-healed, barely visible scar from the nail bed going 
underneath his finger.  His fourth finger was found to have a 
pink, flat, flushed, well-healed 1 cm scar from the medial 
aspect of his nail bed to half way across his finger on the 
underneath side.

The June 2003 VA examination report did not indicate that the 
veteran's scars were painful or that there was frequent loss 
of covering of skin over either scar.  Accordingly, the 
veteran's scars cannot be rated under Diagnostic Code 7803 or 
7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804.

As the evidence does not show that the veteran's second and 
fourth finger scars cause limitation of function, and such 
scars cannot properly be given a more favorable disability 
rating under a different Diagnostic Code, a compensable 
rating for the veteran's left second and fourth finger scars 
is not warranted.

C.  Bilateral hearing loss

Finally, the veteran argues that he is entitled to an 
evaluation in excess of 0 percent for his bilateral hearing 
loss.  

The assignment of disability ratings for hearing impairment 
are derived by mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In cases in which the evaluation of hearing 
loss is at issue, an examination must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test and a pure tone audiometry test.  
Examinations are conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in July 
2003, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
5, 10, 5, and 45 on the right; and 10, 10, 45, and 55 on the 
left.  The veteran had an average puretone threshold hearing 
level of 16 dB for the right ear, and 30 dB for the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in his right ear and 94 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.  Thus, an 
evaluation in excess of 0 percent for bilateral hearing loss 
is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board is also aware that the veteran believes that his 
current third finger disability and second and fourth finger 
scar disabilities are more disabling than is reflected in his 
disability rating.  However, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes that the veteran is free to submit evidence 
at a future date in furtherance of a higher evaluation, such 
as recent audiological testing reports or other medical 
reports indicating that his disability has gotten worse.

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned.  To this end, 
the Board notes that the evidence has not demonstrated either 
frequent hospitalization or marked interference with 
employment due to the veteran's service-connected left third 
finger disability, his left second and fourth finger scar 
disabilities, or his hearing loss disability.  Nor is there 
any other evidence that the condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation of fused distal 
interphalangeal joint, third finger, left hand, in excess of 
10 percent is denied.

Entitlement to an initial compensable evaluation of scars, 
second and fourth fingers, left hand, is denied.

Entitlement to an initial compensable evaluation of bilateral 
hearing loss is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


